In re Francisco LaBrano, applying for reconsideration of granted writ of November 21, 1980. Nos. 222-098; 243-930. Orleans Parish.
Reconsideration granted. The order of this Court dated November 21, 1980, ordering an evidentiary hearing in No. 222-098 on the docket of the Criminal District Court, Parish of Orleans, Section “I”, is hereby recalled. It is hereby ordered that an evidentiary hearing be held in No. 243-930, on the docket of the Criminal District Court, Parish of Orleans, Section “H”, relative to the application denied without a hearing in that case on June 12, 1980.